DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 03/31/2022 has been entered into this application. 

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2022 has been entered.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an imaging device configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2011/0038507 A1 by Hager (hereinafter Hager) in view of US Patent Pub. No. 2005/0286054 A1 by Chen (hereinafter Chen).

Regarding Claim 1, Hager teaches a system for evaluating a target gas within an area of space (Title, Abstract, Par. [0003]), the system comprising:
at least one light source (Fig. 3(b) @ 110, Abstract, Par. [0065, 0070]) directing a light wave (Fig. 3(b) @ 112, Abstract, Par. [0066, 0069, 0070]) through an open air environment (Fig. 3(b) illustrates an open air environment) toward an area of space to be analyzed in regard to a target gas (Fig. 3(b) @ 101, 140, Title, Abstract, Par. [0023, 0029, 0066, 0070]), wherein the light wave (Fig. 3(b) @ 112, Abstract, Par. [0066, 0069, 0070]) comprises a center wavelength corresponding to a transmittance of light (inherently teaches because light is able to pass through the window without any loss) is directed into the area of space (Fig. 3(b) @ 101, 140, Title, Abstract, Par. [0023, 0029, 0066, 0070]);
at least one processor (Abstract) in at least one computer modulating the light source (Par. [0020-0021, 0092]) between an on-resonance state, relative to the absorption spectrum of the target gas (Par. [0015]: One wavelength is centered on to an absorption feature of the target gas, i.e. the on- resonance state), and an off-resonance state, relative to the absorption spectrum of the target gas (Par. [0015]: a second wavelength closes to the first wavelength but away from the absorption feature, i.e. the off- resonance state) (Also see Par. [0061]); 
an imaging device (Fig. 3(b) @ 130, Abstract, Par. [0070]) positioned relative to the area of space (Fig. 3(b) @ 101, 140, Title, Abstract, Par. [0023, 0029, 0066, 0070]) such that the imaging device receives reflected light (Fig. 3(b) @ 122, Par. [0070]) from the area of space, the imaging device configured to form an image from the reflected light showing the presence or absence of the target gas within the area of space (Abstract, Par. [0104, 0122, 0125]) but does not explicitly teach a window pane exposed to the open air environment and through which the light wave is directed into the area of space.  

However, Chen teaches a window pane (Fig. 4 @ 76, Par. [0040]) exposed to the open air environment (Fig. 4 @ 78, inside is the open air environment where the window pane 76 is exposed.) and through which the light wave (Fig. 4 @ 70, Par. [0040]) is directed into the area of space (Fig. 4 @ 78, Par. [0040]) (Also see Fig. 3).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hager by Chen as taught above such that a window pane exposed to the open air environment and through which the light wave is directed into the area of space is accomplished in order to obtain a predictable result.  

Regarding Claim 2, Hager teaches wherein the at least one light source comprises a first light source and a second light source (Par. [0015, 0018], Claims 8, 12).  

Regarding Claim 3, Hager teaches wherein the first light source comprises a first laser emitting light at a first wavelength and the second light source comprises a second laser emitting light at a second wavelength, and wherein the reflected light comprises at least a first wavelength reflection and a second wavelength reflection (Par. [0015, 0061, 0097]).  

Regarding Claim 4, Hager teaches wherein the on-resonance state of the first laser comprises the first wavelength of light set to correspond to a selected resonance frequency of the absorption spectrum of the target gas (Par. [0015, 0061, 0082, 0091, 0107]).  

Regarding Claim 5, Hager teaches wherein the off-resonance state of the second laser comprises the second wavelength of light set to correspond to a frequency other than a resonance frequency of the absorption spectrum of the target gas (Par. [0015]: a second wavelength closes to the first wavelength but away from the absorption feature) (Also see Par. [0061]).  

Regarding Claim 6, Hager teaches wherein the imaging device is a locked-in imager (Par. [0092, 0098]). 
 
Regarding Claim 7, Hager teaches wherein the light source is a single light source that modulates between the on resonance state and the off-resonance state (Par. [0102]).  

Regarding Claim 8, Hager teaches wherein the imaging device is configured to produce an image of the area comprising a location of a gas plume of the target gas (Fig. 3(b), Par. [0070]).  

Regarding Claim 9, Hager teaches wherein the image of the area comprises pixels having intensity values that correspond to a concentration of the target gas at a point in the image that corresponds to a location within the area (Fig. 1(f), Par. [0011, 0033]) (Also see Fig. 4, Par. [0078]). 

Regarding Claim 10, Hager teaches the light source and the target gas and the imaging device (See Claim 1 rejection) and further teaches a gas cell (Par. [0058]) but does not explicitly teach wherein the window between the light source and the target gas, wherein the reflected light travels through the window pane back to the imaging device.  

However, Chen teaches wherein the window (Fig. 4 @ 76, Par. [0040]) between the light source (Fig. 4 @ 70, Par. [0040]) and the target gas (Fig. 4 @ 78, 84, Par. [0040]), wherein the reflected light (Fig. 4 @ 78, 82, Par. [0040], light reflected from 82) travels through the window pane (Fig. 4 @ 76, Par. [0040]) back to the imaging device (Fig. 4 @ 72, Par. [0040]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hager by Chen as taught above such that wherein the window between the light source and the target gas, wherein the reflected light travels through the window pane back to the imaging device is accomplishes in order to obtain a predictable result.  

Regarding Claim 11, Hager teaches wherein the on-resonance state of the light source and the off-resonance state of the light source are selected to match the transmittance of light through the window pane (See Claim 1 rejection).  

Regarding Claim 12, Hager as modified by Chen teaches a method of evaluating a target gas within an area of space (Title, also see Claim 1 rejection), the method comprising:
directing at least one light wave from at least one light source into an open air environment through a window pane exposed to the open air environment and toward an area of space to be analyzed in regard to a target gas (See Claim 1 rejection); 
modulating the light source between an on-resonance state, relative to the absorption spectrum of the target gas, and an off-resonance state, relative to the absorption spectrum of the target gas (See Claim 1 rejection); 
receiving, at an imaging device, reflected light wherein the reflected light includes a first wavelength reflection corresponding to the on-resonance state and a second wavelength reflection corresponding to the off resonance state of the light source (See Claims 1, 4, 5 rejection); and 
forming an image of the target gas in the area with the reflected light (See Claim 1 rejection). 

Regarding Claim 13, Hager teaches further comprising positioning the light source (Fig. 3(b) @ 110) and the imaging device (Fig. 3(b) @ 130) remotely from the area of space (Fig. 3(b) @ 101, 140) such that the imaging device receives the reflected light (Fig. 3(b) @ 122) from the area of space at a distance (Fig. 3(b)).  

Regarding Claim 14, Hager teaches further comprising modulating the light source with a first laser set to the on-resonance state and a second laser set to the off-resonance state (Par. [0020-0021, 0061, 0098, 0102], Claim 12).  

Regarding Claim 15, Hager teaches comprising modulating the light source with a single laser (Fig. 3(b) @ 110, Abstract, Par. [0018, 0065, 0102], Claim 12) configured to emit a first wavelength corresponding to the on-resonance state and a second wavelength corresponding to the off-resonance state (See Claim 1, 15 rejection, Par. [0061]).

Regarding Claim 16, Hager as modified by Chen teaches a system for evaluating a target gas within an area of space (See Claim 1 rejection), the system comprising: 
at least one light source directing a light wave through an open air environment toward an area of space to be analyzed in regard to a target gas, wherein the light wave comprises a wavelength corresponding to a physical property (implicitly teaches because light is able to pass through the window without any loss) of a window pane exposed to the open air environment and through which the light wave travels into the area of space (See Claim 1 rejection); 
at least one processor in at least one computer modulating the light source between an on-resonance state, relative to the absorption spectrum of the target gas, and an off-resonance state, relative to the absorption spectrum of the target gas (See Claim 1 rejection); 
an imaging device positioned relative to the area of space such that the imaging device receives reflected light from the area of space, the imaging device configured to form an image from the reflected light showing the presence or absence of the target gas within the area of space (See Claim 1 rejection).  

Regarding Claim 17, Hager teaches all the features of the claimed invention except wherein the window pane comprises a coated window pane.  

However, Chen teaches wherein the window pane comprises a coated window pane (Par. [0042]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hager by Chen as taught above such that wherein the window pane comprises a coated window pane in order to modify the characteristics of window surfaces by applying coatings and improving the smoothness of window surface (Chen, Par. [0042]).  

Regarding Claim 18, Hager as modified by Chen teaches wherein the window pane (See Claim 16 rejection) but does not explicitly teach comprises a double pane. 

However, it is considered obvious to try all known solutions when there is a recognized need in the art (a double pane), there had been a finite number of identified (in fact one trial: a double pane), predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “a double pane”.

Regarding Claim 19, Hager as modified by Chen teaches wherein the physical property is a transmittance of the window pane to the light wave (See Claim 16 rejection).  

Regarding Claim 20, Hager as modified by Chen teaches wherein the window pane comprises either a coated window pane (See Claim 17 rejection) or a double pane (See Claim 18 rejection).

Response to Arguments

	Applicant’s arguments filed on 03/31/2022 with respect to “window pane exposed to the open air environment” have been fully considered but they are not persuasive.
	Chen clearly teaches a window pan which can be used to transmit light through it (See Claim 1 rejection). Chen does not preclude any particular environmental use. Therefore, Chen’s window can be used to modify Hager’s open air environment system to obtain Applicant’s claim 1 limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886